Citation Nr: 0422580	
Decision Date: 08/17/04    Archive Date: 08/24/04	

DOCKET NO.  95-16 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
January 1964 to March 1967 appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  

A BVA decision dated in February 1997 affirmed the RO's 
denial of the benefit sought on appeal.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court) and in an Order dated in November 
1997 the Court granted a Joint Motion for Remand and vacated 
the Board's decision.  In a decision dated in June 1998, the 
Board again denied the benefit sought on appeal.  An appeal 
to the Court resulted in an Order dated in September 2000 
that vacated the Board's decision.  After receiving 
additional evidence and argument, an April 2001 decision of 
the Board denied service connection for a psychiatric 
disorder, to include PTSD.  A Memorandum Decision from the 
Court dated in December 2003 reversed the Board's decision 
insofar as it concluded that the veteran did not engage in 
combat, and vacated and remanded the matter to the Board for 
readjudication.  The case was subsequently returned to the 
Board.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

In this regard, the Board observes that the veteran has not 
been provided notice of the VCAA as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because the veteran's 
claim was initially decided by the RO long before the 
enactment of the VCAA.  The veteran's attorney has requested 
that the case be returned to the RO to comply with the 
notification requirements of the VCAA.  The Board 
acknowledges that in similar cases the Court has indicated 
that the appellant has a right to VCAA content complying 
notice and proper subsequent VA process.  As such, this 
procedural defect should be addressed in addition to the 
development requested below.

With respect to the substance of the appellant's claim, in 
the recent Memorandum Decision from the Court dated in 
December 2003 the Court cited to the Secretary of VA's brief 
on appeal to the Court and indicated that the Secretary now 
concedes that the Board erred in finding that the appellant 
was not a combat veteran.  More specifically, the Secretary's 
brief stated that the Secretary concedes that under 
applicable law, and considering the benefit of the doubt 
doctrine, the appellant has provided evidence sufficient to 
demonstrate combat service for his duties while aboard the 
USS St. Paul.  Secretary's brief at 10, 14.  The Board is now 
bound by the Secretary's concession and the Court's 
Memorandum Decision that the veteran was a combat veteran 
while serving aboard the USS St. Paul.

With respect to the veteran's service on the USS St. Paul, 
while service records show that the veteran was assigned to 
that ship between March 1965 and March 1967, a November 1966 
Letter of Commendation to the veteran refers to the ship's 
engagement in combat operations of South Vietnam as a 7th 
Fleet Naval Gunfire Support Ship.  The Letter of Commendation 
noted that this consisted of a 181-day deployment and that 
most notable were the 101 days of Naval gunfire support ship 
operations.  The letter also noted that only 21 days of that 
181-day deployment were available for liberty and recreation 
at foreign ports.  More specific information provided in 
February 1996 from the Department of the Army, U.S. Army and 
Joint Services Environmental Support Group (ESG) included a 
command history for the USS St. Paul that indicated that the 
101 days the St. Paul spent on the firing line were divided 
into three approximately equal periods in 1966 from June 5 to 
July 10; July 24 to August 28; and September 16 to October 
17.  Therefore, it is this period of time that the veteran, 
through the Secretary's concession and the Court's decision 
in this case, is considered to have engaged in combat with 
the enemy.  

However, none of the specific stressors related by the 
veteran were related to this combat service.  As noted by the 
Court in the Memorandum Decision, the veteran stated that he 
had spent time as a river patrol boat engineer and that while 
serving as such he saw a service comrade killed in an ambush 
and that during an ambush he fired at and killed a little 
girl with a knife.  Memorandum Decision at 2.  However, the 
record does not reflect verification of those incidents or 
the veteran's service on a river patrol boat.  Nevertheless, 
the Court noted that since it was now undisputed that the 
veteran was a combat veteran, the Board was required to 
determine whether the appellant's assertions of inservice 
stressors were satisfactory and consistent with the 
circumstances, conditions or hardships of his service and 
whether there was an absence of clear and convincing evidence 
to the contrary.  Memorandum Decision at 6.  In this regard, 
as noted by the ESG's February 1996 letter the veteran's 
service records reveal that he was rated as a machinist mate 
fireman during his tour aboard the St. Paul.  Under the facts 
and circumstances of this case, the Board is of the opinion 
that the veteran should be given an opportunity to provide 
specific information concerning the stressful incidents he 
was exposed to while engaged in combat with the enemy during 
the time frame specified above between June and October 1966 
while serving as a machinist mate fireman aboard the USS St. 
Paul.

The Board is also of the opinion after the veteran provides a 
statement concerning stressful incidents he was exposed to 
during that time frame, and after the RO undertakes any 
development necessary to ascertain whether the inservice 
stressors are consistent with the circumstances, conditions 
or hardships of his service, that the veteran should be 
afforded a VA examination to determine whether he has PTSD as 
a result of those specific stressful incidents.  In this 
regard, the Board observes that the veteran has not been 
afforded a VA examination in connection with his current 
claim and that the diagnoses of PTSD of record are based at 
least in part on stressful incidents that have not been 
verified.  For example, following a VA hospitalization of the 
veteran in March 1996 that diagnosed him as having PTSD the 
history related by the veteran included the killing of a 
young girl in Vietnam.  Similarly, a private hospitalization 
of the veteran in April 1994 concluded with diagnoses which 
included PTSD based on the veteran's history of spending 
22 months in Vietnam as a combat veteran patrolling the 
Mekong River.  The Board believes that a VA examination would 
be useful in clarifying whether the veteran has PTSD as a 
result of verified stressful incidents he was exposed to 
while serving aboard the USS St. Paul.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the VA will notify 
the veteran when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide notification of 
the VCAA to the veteran and his attorney 
as contemplated by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).

2.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged inservice stressors 
he was exposed to while serving aboard 
the USS St. Paul in 1966, specifically 
between June 5 and July 10; July 24 and 
August 28; and September 16 and October 
17.  The veteran should be asked to 
provide specific details of the claimed 
stressor events during service, such as 
the dates, locations and a detailed 
description of the events.  The veteran 
is advised that while the Secretary's 
concession and the Court's decision in 
this case concluded that the veteran 
engaged in combat with the enemy while 
serving aboard the USS St. Paul, the 
veteran is not limited to providing 
information concerning stressful 
incidents he was exposed to during that 
time frame, and if he can provide 
specific information regarding other 
stressful incidents which could verify 
that he engaged in combat with the enemy 
at other times or was exposed to 
stressful incidents at other times, he 
should provide specific details regarding 
those stressful incidents, such as the 
dates, locations, detailed description of 
events, units involved, names of 
casualties and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying details.  The veteran is 
further advised that this information is 
crucial to obtain supporting evidence of 
the stressful events and to determine 
whether the stressful incidents he was 
exposed to while aboard the USS St. Paul 
were consistent with the circumstances, 
conditions or hardship of his service 
aboard that ship as a machinist mate 
fireman.

3.  After the information requested from 
the veteran in the second paragraph is 
received, the RO should determine whether 
the stressful incidents the veteran 
relates he was exposed to while serving 
aboard the USS St. Paul were consistent 
with the circumstances, conditions, or 
hardships of his service as a machinist 
mate fireman.  If verification from the 
service department is necessary to 
determine whether the stressful incidents 
were consistent with the circumstances, 
conditions or hardships of his service as 
a machinist mate fireman, the RO should 
request such information.  If the veteran 
provides information as to any other 
stressful incident or provides other 
information concerning stressful 
incidents that have yet to be verified, 
the RO should attempt to verify those 
stressful incidents as well.  

4.  Following the development requested 
in the third paragraph, the RO should 
prepare a report detailing the nature of 
any stressful incident that it has 
determined is established by the record.  
This should include whether any stressful 
incidents the veteran reports he was 
exposed to while serving aboard the USS 
St. Paul between June and October 1966 
are consistent with the circumstances, 
conditions or hardships of his service as 
a machinist mate fireman.  If no 
stressful incident has been verified, or 
the stressful incidents are found to be 
not consistent with the circumstances, 
conditions or hardships of the veteran's 
service aboard the USS St. Paul as a 
machinist mate fireman, the RO should so 
state in its report.  This report should 
be associated with the claims file.

5.  After completing the development 
requested above, the veteran should be 
afforded a psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders that may be 
present.  Any and all indicated studies, 
tests and evaluations deemed necessary by 
the examiner should be performed, but 
should include psychological testing.  
Regarding the claim for PTSD, the RO must 
provide the examiner the summary of any 
stressful incidents described above, and 
the examiner should be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied, and if the diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The examiner is 
further requested to comment on the 
diagnoses of PTSD of record and whether 
the diagnostic criteria for such a 
diagnosis were satisfied.  As to any 
other psychiatric disorder diagnosed by 
the examiner other than PTSD, the 
examiner should indicate whether it is at 
least as likely as not that the 
disorder(s) is(are) etiologically related 
to the veteran's military service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principals involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to it's 
history[,]" 38 C.F.R. § 4.1, copies all 
pertinent records in the veteran's claims 
file, or, in the alternative, the claims 
file must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 


and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




